internal_revenue_service p o box cincinnati oh number release date department of the treasury employer_identification_number date date contact person - id number contact telephone number legend n p r ss x y organization name organization grant-making program foreign cities foreign_country foreign business united_states college estimated low number of grants awarded estimated high number of grants awarded uil number dollar_figure dear we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that m was recognized as exempt from federal_income_tax under sec_501 of the code and that it is classified as a private_foundation as defined in sec_509 your letter dated date indicates that m will operate a grant-making program called n the purpose of m is to conduct a cultural exchange program for students in q which provides educational opportunities to these students in the united_states the purpose of n is to provide educational grants to students in q to cover tuition fees books and other costs related to their education at a secondary school in the united_states grant recipients are placed with a host family or boarding school in the united_states as chosen by the selection committee of m the criteria to determine eligibility for the grants are the individual must be either attending school in the p areas of q or be the child of an employee of r the individual must have completed the ninth grade and speak english at a level sufficient to ensure successful training in the united_states the selection committee of m conducts personal interviews with individuals who meet the eligibility requirements listed above and have completed the grant application form after conducting the personal interview m selects grant recipients based on the following criteria the applicant must have sufficient english skills to allow the individual to actively participate in a classroom situation the applicant must have sufficient home skills to allow the individual to take up a useful and productive position in a host family atmosphere the applicant must have the personality and maturity to allow the individual to make a successful transition to a host family situation m stated that they will award between x and y grants annually awarded is varied based on the following factors the annual number of grants the number and amount of grants awarded in previous years that are renewed in the current_year the number and amount of new grants awarded in the current_year and the cost of tuition and other expenses of the institution attended potential recipients must submit an application form and provide supporting documentation to be considered for a grant the selection committee of m reviews the application forms and conducts personal interviews with qualifying applicants after completion of the interview process grant recipients are selected and grant amounts are determined by the selection committee given the nature of the program it neither appears that relatives of selection committee members nor relatives of m's board_of directors are eligible for grants the grant recipient must meet the following requirements in the in order to receive funding from m in order to seek renewal of the grant the recipient must meet the following requirements in order to continue receiving funding from m m maintains records of case histories of all grants payments from m are made directly to the school in which the recipient is enrolled or to the recipient's host family to cover expenses the grant recipient is required to stay in school and maintain a passing average dismissal from a school by the school's authorities will result in the grant recipient being repatriated to the recipient's home_country grants are made annually by m and thus there is no long-term financial commitment by m in addition to its grant-making activities for individuals in secondary school m assists prior recipients in selecting colleges or universities process completion of financial aid forms and also arranges separate financial aid these financial aid packages are assembled through networking and by working packages with college and university financial aid officers scholarship committee representatives and benefactors to m due toa lack of financial aid for foreign students at united_states colleges m guides prior recipients to colleges offering reasonable education at affordable costs as a result of m's program two scholarships have been established at s by r assists recipients with the admission to the grantee m sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a teaching or other similar capacity skill or talent of the grantee literary artistic musical scientific sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i _ ii iii its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code this determination only covers the grant the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the tequirements of sec_4945 of the code programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request we have not considered whether grants made under your procedures are excludable from the gross_income if recipients under sec_117 of the code any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures this letter in your permanent records if you have any questions please contact the person whose name and telephone number are shown above therefore you should maintain adequate please keep a copy of sec_6110 of sincerely yours robert choi director exempt_organizations rulings and agreements
